DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on August 26, 2022, were received. Claims 1, 4, 11 and 17 have been amended. Claims 2-3 and 10 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1, 4-9 and 11-18 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 30, 2022.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 1, 3-5, 9, 11-13 and 18 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0067762 A1) in view of Qiu et al. (US 2017/0256830 A1), has been overcome based on the amendments to the Claims and the arguments presented on paged 7-10 of the Remarks dated August 26, 2022.


5.	The rejection of Claims 6 and 14 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0067762 A1) in view of Qiu et al. (US 2017/0256830 A1), as applied to Claims 1, 3-5, 9, 11-13 and 18, and in further view of Zeng et al. (US 2019/0393476 A1), has been overcome based on the amendments to the Claims and the arguments presented on paged 7-10 of the Remarks dated August 26, 2022.

6.	The rejection of Claims 7 and 15 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0067762 A1) in view of Qiu et al. (US 2017/0256830 A1) and Zeng et al. (US 2019/0393476 A1), as applied to Claims 6 and 14, and in further view of Wang et al. (CN209104222), using Wang et al. (US 2021/0126323 A1) as an English translation, has been overcome based on the amendments to the Claims and the arguments presented on paged 7-10 of the Remarks dated August 26, 2022.

7.	The rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0067762 A1) in view of Qiu et al. (US 2017/0256830 A1), as applied to Claims 1, 3-5, 9, 11-13 and 18, has been overcome based on the amendments to the Claims and the arguments presented on paged 7-10 of the Remarks dated August 26, 2022.

Reasons for Allowance
8.	Claims 1, 4-9 and 11-18 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Zhang et al. (US 2019/0067762 A1) in view of Qiu et al. (US 2017/0256830 A1), teach a pouch battery module, comprising: a metal housing including a plurality of pouch battery cells arranged along a first direction disposed inside the metal housing; a rigid insulation plate, being provided between an outermost pouch battery cell and the metal housing along the first direction; and a heat insulation cushion provided between each adjacent two of the pouch battery cells.  The closest prior art do not teach, fairly suggest or render obvious wherein each of the heat insulation cushions are bonded to the pouch battery cells by a structural adhesive, wherein the rigid insulation plate is provided as two rigid insulation plates, the pouch battery cells are arranged in between the two rigid insulation plates along the first direction, the pouch battery module further comprises two wiring harness plates, and the two wiring harness plates are provided between the two rigid insulation plates and respectively engaged with end portions of the two rigid insulation plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725